Name: Commission Implementing Regulation (EU) NoÃ 680/2011 of 14Ã July 2011 establishing budgetary ceilings for 2011 applicable to certain direct support schemes provided for in Council Regulation (EC) NoÃ 73/2009
 Type: Implementing Regulation
 Subject Matter: public finance and budget policy;  economic geography;  agricultural policy;  economic structure;  budget
 Date Published: nan

 15.7.2011 EN Official Journal of the European Union L 185/62 COMMISSION IMPLEMENTING REGULATION (EU) No 680/2011 of 14 July 2011 establishing budgetary ceilings for 2011 applicable to certain direct support schemes provided for in Council Regulation (EC) No 73/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006 and (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular the first subparagraph of Article 51(2), Articles 69(3), 87(3) and 123(1), the second subparagraph of Article 128(1), the second subparagraph of Article 128(2), and Article 131(4) thereof, Whereas: (1) For the Member States implementing, in 2011, the single payment scheme provided for under Title III of Regulation (EC) No 73/2009, the budgetary ceilings for each of the payments referred to in Articles 52, 53 and 54 of that Regulation should be established for 2011. (2) For the Member States making use, in 2011, of the option provided for in Article 87 of Regulation (EC) No 73/2009, the budgetary ceilings applicable to the direct payments excluded from the single payment scheme should be fixed for 2011. (3) For the Member States making use, in 2011, of the options provided for in Article 69(1) or 131(1) of Regulation (EC) No 73/2009, the budgetary ceilings for the specific support referred to in Chapter 5 of Title III of Regulation (EC) No 73/2009 should be established for 2011. (4) Article 69(4) of Regulation (EC) No 73/2009 limits the resources that can be used for any coupled measure provided for in points (i), (ii), (iii) and (iv) of Article 68(1)(a) and in Article 68(1)(b) and (e) to 3,5 % of the national ceiling referred to in Article 40 of the same Regulation. For the sake of clarity, the Commission should publish the ceiling resulting from the amounts notified by the Member States for the measures concerned. (5) Pursuant to Article 69(6)(a) of Regulation (EC) No 73/2009, the amounts calculated in accordance with Article 69(7) of that Regulation have been laid down in Annex III to Commission Regulation (EC) No 1120/2009 of 29 October 2009 laying down detailed rules for the implementation of the single payment scheme provided for in Title III of Council Regulation (EC) No 73/2009 (2). For the sake of clarity, the Commission should publish the amounts notified by Member States which they intend to use in accordance with Article 69(6)(a) of Regulation (EC) No 73/2009. (6) For the sake of clarity, the 2011 budgetary ceilings for the single payment scheme, resulting from deduction of the ceilings established for the payments referred to in Articles 52, 53, 54, 68 and 87 of Regulation (EC) No 73/2009 from the ceilings given in Annex VIII to the same Regulation, should be published. The amount to be deducted from the said Annex VIII in order to finance the specific support provided for in Article 68 of Regulation (EC) No 73/2009 corresponds to the difference between the total amount for the specific support notified by the Member States and the amounts notified to finance the specific support in accordance with Article 69(6)(a) of the same Regulation. Where a Member State implementing the single payment scheme decides to grant the support referred to in point (c) of Article 68(1), the amount notified to the Commission is to be included in the single payment scheme ceiling, as this support takes the form of an increase in the unit value and/or the number of the farmers payment entitlements. (7) For Member States implementing, in 2011, the single area payment scheme provided for in Chapter 2 of Title V of Regulation (EC) No 73/2009, the annual financial envelopes should be established in accordance with Article 123(1) of that Regulation. (8) For the sake of clarity, the maximum amount of funds available to Member States applying the single area payment scheme for granting separate sugar payments in 2011 pursuant to Article 126 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published. (9) For the sake of clarity, the maximum amount of funds available to Member States applying the single area payment scheme for granting separate fruit and vegetables payments in 2011 pursuant to Article 127 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published. (10) For Member States applying the single area payment scheme, the 2011 budgetary ceilings applicable to transitional payments for fruit and vegetables payments in 2011 in accordance with Article 128(1) and (2) of Regulation (EC) No 73/2009, should be published on the basis of their notification. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. The budgetary ceilings for 2011 referred to in Article 51(2) of Regulation (EC) No 73/2009 are set out in Annex I to this Regulation. 2. The budgetary ceilings for 2011 referred to in Article 87(3) of Regulation (EC) No 73/2009 are set out in Annex II to this Regulation. 3. The budgetary ceilings for 2011 referred to in Articles 69(3) and 131(4) of Regulation (EC) No 73/2009 are set out in Annex III to this Regulation. 4. The budgetary ceilings for 2011 for the support provided for in points (i), (ii), (iii) and (iv) of Article 68(1)(a) and in Article 68(1)(b) and (e) of Regulation (EC) No 73/2009 are set out in Annex IV to this Regulation. 5. The amounts that can be used by the Member States in accordance with Article 69(6)(a) of Regulation (EC) No 73/2009 to cover the specific support provided for in Article 68(1) of the same Regulation are set out in Annex V to this Regulation. 6. The budgetary ceilings for 2011 for the single payment scheme referred to in Title III of Regulation (EC) No 73/2009 are set out in Annex VI to this Regulation. 7. The annual financial envelopes for 2011 referred to in Article 123(1) of Regulation (EC) No 73/2009 are set out in Annex VII to this Regulation. 8. The maximum amounts of funding available to the Czech Republic, Hungary, Latvia, Lithuania, Poland, Romania and Slovakia for granting the separate sugar payment in 2011, as referred to in Article 126 of Regulation (EC) No 73/2009, are set out in Annex VIII to this Regulation. 9. The maximum amounts of funding available to the Czech Republic, Hungary, Poland and Slovakia for granting the separate fruit and vegetables payment in 2011, as referred to in Article 127 of Regulation (EC) No 73/2009, are set out in Annex IX to this Regulation. 10. The budgetary ceilings for 2011 referred to in the second subparagraph of Article 128(1) and (2) of Regulation (EC) No 73/2009 are set out in Annex X to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 1. ANNEX I Budgetary ceilings for direct payments to be granted in accordance with Articles 52, 53 and 54 of Regulation (EC) No 73/2009 2011 calendar year (thousand EUR) BE DK ES FR IT AT PT SI FI SE Sheep and goat premium 855 21 892 600 Sheep and goat supplementary premium 7 184 200 Suckler cow premium 77 565 261 153 525 622 70 578 78 695 Additional suckler cow premium 19 389 26 000 99 9 462 Special beef premium 33 085 10 077 37 446 Slaughter premium, adults 47 175 8 657 Slaughter premium, calves 6 384 560 946 Tomatoes  Article 54(1) 4 017 16 667 Fruit and vegetables. other than tomatoes  Article 54(2) 33 025 850 ANNEX II Budgetary ceilings for direct payments to be granted in accordance with Article 87 of Regulation (EC) No 73/2009 2011 Calendar year (thousand EUR) Spain France Italy Netherlands Portugal Finland  Aid for seeds 10 347 2 310 13 321 726 272 1 150 ANNEX III Budgetary ceilings for the specific support provided for in Article 68(1) of Regulation (EC) No 73/2009 2011 Calendar year (thousand EUR) Member State Belgium 6 389 Bulgaria 19 326 Czech Republic 31 826 Denmark 15 800 Germany 2 000 Estonia 1 253 Ireland 25 000 Greece 108 000 Spain 247 865 France 456 600 Italy 316 950 Latvia 5 130 Lithuania 9 503 Hungary 77 290 Netherlands 21 965 Austria 11 900 Poland 40 800 Portugal 32 411 Romania 25 545 Slovenia 11 699 Slovakia 11 000 Finland 47 555 Sweden 3 434 United Kingdom 29 800 Note: Amounts notified by the Member States to grant the support referred to in point (c) of Article 68(1) which are included in the single payment scheme ceiling. Greece: 30 000 thousand EUR Slovenia: 4 800 thousand EUR ANNEX IV Budgetary ceilings for the support provided for in points (i), (ii), (iii) and (iv) of Article 68(1)(a) and in Article 68(1)(b) and (e) of Regulation (EC) No 73/2009 2011 Calendar year (thousand EUR) Member State Belgium 6 389 Bulgaria 19 326 Czech Republic 31 826 Denmark 4 300 Germany 2 000 Estonia 1 253 Ireland 25 000 Greece 78 000 Spain 178 265 France 272 600 Italy 147 950 Latvia 5 130 Lithuania 9 503 Hungary 46 164 Netherlands 14 000 Austria 11 900 Poland 40 800 Portugal 19 510 Romania 25 545 Slovenia 6 899 Slovakia 11 000 Finland 47 555 Sweden 3 434 United Kingdom 29 800 ANNEX V Amounts to be used by the Member States in accordance with Article 69(6)(a) of Regulation (EC) No 73/2009 to cover the specific support provided for in Article 68(1) of that Regulation 2011 Calendar year (thousand EUR) Member State Belgium 6 389 Denmark 15 800 Ireland 23 900 Greece 70 000 Spain 144 200 France 74 000 Italy 144 900 Netherlands 21 965 Austria 11 900 Portugal 21 700 Slovenia 4 800 Finland 4 762 ANNEX VI Budgetary ceilings for the single payment scheme 2011 Calendar year (thousand EUR) Member State Belgium 508 479 Denmark 997 381 Germany 5 769 994 Ireland 1 339 421 Greece 2 223 798 Spain 4 676 132 France 7 477 752 Italy 4 048 143 Luxembourg 37 679 Malta 4 726 Netherlands 852 443 Austria 676 748 Portugal 435 505 Slovenia 105 247 Finland 521 080 Sweden 724 349 United Kingdom 3 946 682 ANNEX VII Annual financial envelopes for the single area payment scheme 2011 Calendar year (thousand EUR) Member State Bulgaria 400 035 Czech Republic 667 365 Estonia 80 656 Cyprus 40 902 Latvia 111 260 Lithuania 289 729 Hungary 958 593 Poland 2 280 455 Romania 877 278 Slovakia 292 357 ANNEX VIII Maximum amounts of funding available to Member States for granting the separate sugar payments referred to in Article 126 of Regulation (EC) No 73/2009 2011 Calendar year (thousand EUR) Member State Czech Republic 44 245 Latvia 3 308 Lithuania 10 260 Hungary 41 010 Poland 159 392 Romania 5 051 Slovakia 19 289 ANNEX IX Maximum amounts of funding available to Member States for granting the separate fruit and vegetables payments referred to in Article 127 of Regulation (EC) No 73/2009 2011 Calendar year (thousand EUR) Member State Czech Republic 414 Hungary 4 756 Poland 6 715 Slovakia 690 ANNEX X Budgetary ceilings for the transitional payments in the fruit and vegetable sector referred to in Article 128 of Regulation (EC) No 73/2009 2011 Calendar year (thousand EUR) Member State Cyprus Romania Slovakia Tomatoes  Article 128(1) 869 335 Fruit and vegetables other than tomatoes  Article 128(2) 3 359